         Case 2:20-mj-00164-JDP Document 5 Filed 10/30/20 Page 1 of 1
                                                                                           FILED
                                                                                     October 30, 2020
                       UNITED STATES DISTRICT COURT FOR THE                         CLERK, US DISTRICT COURT
                                                                                      EASTERN DISTRICT OF
                                                                                           CALIFORNIA
                           EASTERN DISTRICT OF CALIFORNIA                                  DEPUTY CLERK



UNITED STATES OF AMERICA,                   )
                                            )                 Case No. 2:20-mj-00164-JDP
              Plaintiff,                    )
v.                                          )
                                            )                 ORDER FOR RELEASE OF
MILTON LARUE FIELDS,                        )                  PERSON IN CUSTODY
          Defendant.                        )
                                            )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, MILTON LARUE FIELDS, Case No.

2:20-mj-00164-JDP from custody and for the following reasons:

        X     Release to third party custodian and supervised release conditions.

             Bail Posted in the Sum of: $

                      Co-Signed Unsecured Appearance Bond

               X      The Defendant is ordered to appear in the Southern District of California on

                      11/3/2020 at 2:00 p.m. in Courtroom 2A at 221 West Broadway, San Diego,

                      CA 92102.

               X     (Other) Additional conditions as stated on the record.

                X     (Other) The Defendant is ordered to be released on 10/31/2020 at 9:00 a.m. to the third

                      party custodian, Ms. Narriman Fields.

       This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

       Issued at Sacramento, CA on 10/30/2020          at   3:50 p.m.




                                                    By:
                                                          Jeremy
                                                          Jeremy D. Peterson
                                                          Je        Peterssoonn
                                                          United
                                                          United States Magistrate Judge
